988 F.2d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey VISGER, Defendant-Appellant.
No. 89-50353.
United States Court of Appeals, Ninth Circuit.
Submitted March 1, 1993.*Decided March 3, 1993.

Appeal from the United States District Court for the Central District of California;  No. CR-88-0557-KN, David V. Kenyon, District Judge, Presiding.
C.D.Cal.
AFFIRMED.
Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Visger and the postal inspectors who interviewed him gave differing versions of what was said at the interview.   In denying the motion to suppress Visger's statements, the district judge necessarily credited the testimony of the postal inspectors over that of Visger.   See United States v. Coletta, 682 F.2d 820, 825 (9th Cir.1982).   Based on the inspectors' version of the interview, denial of the motion to suppress was proper.

AFFIRMED


*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3